Berdon, J.,
dissenting. The majority today holds that our state courts have jurisdiction to interfere with the *583governance and leadership structure of the sovereign Indian nation known as the Golden Hill Paugussett Tribe by determining whether the person who authorized this litigation has authority to sue on behalf of the tribe.11 believe that our courts either lack jurisdiction to make such a determination or, at the very least, must yield primary jurisdiction over this determination to the special council established by the legislature to resolve such disputes.
I
The laws of both the United States and Connecticut recognize that Indian tribes are sovereign nations free to establish their own method of government and to exist according to those laws. “Indian tribes are unique aggregations possessing attributes of sovereignty over both their members and their territory . . . they are a separate people possessing the power of regulating *584their internal and social relations . . . .” (Citations omitted; internal quotation marks omitted.) United States v. Mazurie, 419 U.S. 544, 557, 95 S. Ct. 710, 42 L. Ed. 2d 706 (1975). Indeed, the state of Connecticut has specifically recognized the Golden Hill Paugus-sett Tribe as a self-governing entity “possessing powers and duties over tribal members and reservations. Such powers and duties include the power to: (1) Determine tribal membership and residency on reservation land; (2) determine the tribal form of government; (3) regulate trade and commerce on the reservation; (4) make contracts; and (5) determine tribal leadership in accordance with tribal practice and usage.” General Statutes § 47-59a (b).
Allowing a tribe of Indians to choose its leader in the way it sees fit necessarily means allowing it to decide what powers and duties that leader is to possess. The Indians, for example, must be allowed to determine for themselves whether their leader possesses plenary powers to represent their interests in any manner he deems necessary or whether he must answer to a governing body of some sort. Similarly, the Indians must be allowed to decide for themselves whether their leader represents their interests on all concerns, or only on a limited range of narrowly framed issues. The majority, however, usurps the rights of the Indians to make these fundamental choices by holding that the trial court had a duty to receive evidence on this intratribal dispute and to determine whether the Indians had authorized their acknowledged chief to bring this action. The majority defends its action by paternalistically suggesting that it actually is protecting the rights of the Indians to self-determination, and that refusing to so hold would “lead to results far more detrimental to tribal sovereignty.” Such a decision is, in my view, an unnecessary infringement on the rights of a sovereign people.
*585The state legislature, not only recognizing the state’s interest in knowing what form of governance a tribe has adopted and who represents the tribe but also concerned with the sovereignty of the Indian tribes, has established a procedure providing for out-of-court resolution of intratribal disputes. In 1987, the state legislature, by special act, established the Legislative Task Force on Indian Affairs (task force) to research all aspects of Indian life. Special Acts 1987, No. 87-103. The act specifically authorized the task force to study and make recommendations for legislation involving the process for determining tribal membership; Special Acts 1987, No. 87-103, § (a) (4); and the rights of tribal government. Special Acts 1987, No. 87-103, § (a) (5). The task force consisted of Indians from each of the five tribes recognized by the state of Connecticut including the Golden Hill Paugussett Tribe, legislators and members of the state executive branch. Special Acts 1987, No. 87-103, § (b).
After more than one year of research, the task force proposed to the legislature a carefully crafted mechanism that provided for the resolution of intratribal governance and leadership disputes in a manner that is deferential to the sovereignty of the Indian tribes. The legislature adopted the recommended procedure in essentially unchanged form when it adopted No. 89-368, § 18, of the 1989 Public Acts, which has been codified as General Statutes § 47-66Í.
Section 47-66Í, entitled “Method of selecting tribal leaders. Disputes,”2 establishes a two-pronged mech*586anism for state recognition of Indian leadership and the out-of-court resolution of intratribal disputes. First, the statute requires documentary filings with the state describing each tribe’s method of governance and identifying the tribe’s leader. Second, the statute creates a detailed dispute resolution procedure through which intratribal leadership disputes can be resolved without resort to a court of law.
Under the documentary prong of this scheme, each tribal leader is required to file with the governor his name, a written description of the method the tribe uses to select tribal leaders and the process by which tribal leaders exercise their authority. General Statutes § 47-66Í (a). That statute requires that the governor, in turn, file this document with the secretary of the state and the Indian Affairs Council.3 General Statutes § 47-66Í (a).
The dispute resolution prong provides that any intratribal leadership dispute shall be resolved in accordance with tribal usage and practices. General Statutes § 47-66Í (b). In the case of such a controversy, § 47-66Í (b) provides a minimally intrusive, out-of-court procedure to resolve it in accordance with tribal law by appointing a dispute resolution council to be the final *587arbiter: “Upon request of a party to a dispute, the dispute may be settled by a council. Each party to the dispute shall appoint a member to the council and the parties shall jointly appoint one or two additional members provided the number of members of the council shall be an odd number. If the parties cannot agree on any joint agreement, the governor shall appoint any such member who shall be a person knowledgeable in Indian affairs. The decision of the council shall be final on substantive issues.” General Statutes § 47-66Í (b).
Although § 47-66Í (b) provides for judicial oversight of the dispute resolution procedure, the statute strictly limits the role of the court. Section 47-66Í (b) allows either party to appeal the decision of the council to the Superior Court, but makes clear that the court may only review the actions of the council to determine whether it followed the tribe’s practices as those practices are described in the documents filed with the governor and the secretary of the state pursuant to the documentary prong of § 47-66Í. If the court finds error in the council’s decision, the court’s sole available remedy is to remand the dispute to the council so that the council may reconsider its decision. General Statutes § 47-66Í (b). In other words, under the statute, a state court has no authority whatsoever to substitute its findings, beliefs or conclusions about the tribe’s leadership or governance for that of the council.
This dispute resolution procedure, particularly under the circumstances of this case, must be interpreted as providing the exclusive means for resolving the leadership and governance questions here in issue. I reach this conclusion for several reasons.
First, this procedure was painstakingly crafted by the task force and the legislature as a means of ensuring the sovereignty of the Indian nations.4 Indeed, the *588members of the task force intended that the procedure “will become the format for settling any dispute over leadership”; 32 H.R. Proc., Pt. 31,1989 Sess., p. 10897, remarks of Representative Andrew Norton; and that state courts would have only a limited role in the process. For example, Representative Norton, a member of the task force, explained during the debate on the floor of the House of Representatives that in case of an appeal to the Superior Court, the court’s only role is “to determine if the procedures have been followed faithfully.” Id.
The legislature, of course, has authority to define the subject matter jurisdiction of Connecticut state courts. See State v. Curcio, 191 Conn. 27, 30, 463 A.2d 566 (1983). As Chief Justice Peters wrote for the majority in Ambroise v. William Raveis Real Estate, Inc., 226 Conn. 757, 764-65, 628 A.2d 1303 (1993), in determining whether the legislature has erected a barrier to our subject matter jurisdiction, “ ‘we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter. . . .’’’All of these factors compel the conclusion that the legislature, in approving § 47-66Í, intended to make the dispute resolution council the exclusive means for resolving intratribal conflicts and thereby clearly circumscribed the jurisdiction of state courts to make such determinations. See State v. Piper, Superior Court, judicial district of New London, Docket Nos. CR21-57349, CR21-57446 (August 12,1994,12 Conn. L. Rptr. 137,138-39) (holding that similar procedural provisions in General Statutes § 47-66j for determin*589ing tribal membership strip state courts of subject matter jurisdiction).5
Second, the Golden Hill Paugussett Tribe endorsed the procedures established by § 47-66Í. Aurelius H. Piper, Sr., whose Indian name is Chief Big Eagle, was, at all times material to this dispute, and remains the traditional chief of the Golden Hill Paugussett Tribe.6 Chief Big Eagle, representing the Golden Hill Paugus-sett Tribe, was a member of the task force which specifically recommended to the legislature the dispute *590resolution procedure now embodied in § 47-66L Chief Big Eagle’s son, Kenneth L. Piper, whose Indian name is Moonface Bear and who maintains in this action that the intervening General Tribal Council of the Golden Hill Paugussett Tribe has sole authority to institute legal action on behalf of the tribe,7 was the alternate representative for the tribe on the task force. It is fundamental that statutes which affect the leadership of Indian tribes, “when adopted with the advice and consent of the Indians themselves, have been accorded special weight.” F. Cohen, Handbook of Federal Indian Law (reprint 1986) (1942) p. 127. The involvement of Chief Big Eagle, the undisputed traditional chief of the Golden Hill Paugussett Tribe, and Moonface Bear in the drafting and enactment of § 47-66Í strongly indicates that the tribe approves of these provisions and expects to be governed by them.
Third, the individual parties involved in this lawsuit have indicated that they are not only aware of the statute’s provisions, but have taken steps to comply with them. The record reveals that Moonface Bear was the first member of the Golden Hill Paugussett Tribe to *591file any documents with the governor and the secretary of the state pursuant to § 47-66Í (a).8 In these documents, filed in 1990, Moonface Bear identified himself merely as “warchief and Reservation Chief of Col-chester” and he acknowledged the continuing authority of Chief Big Eagle. Aurelius H. Piper, Jr., whose Indian name is Chief Quiet Hawk, filed his own documents with the state in February, 1993, and again in August, 1993. These documents, which were signed by both Chief Big Eagle and Chief Quiet Hawk, indicate that Chief Big Eagle had named Chief Quiet Hawk as the “council chief,” a sub-chief of the Golden Hill Pau-gussett Tribe, and that Chief Big Eagle had delegated all of his powers to Chief Quiet Hawk at that time. Also, these documents include a signed statement from Moonface Bear acknowledging that Chief Quiet Hawk is the council chief.
Accordingly, in order to give effect to the intent of the legislature in adopting § 47-66Í, the clear endorsement of those provisions by the Golden Hill Paugus-sett Tribe, and the actions of individual Indians of that tribe in attempting to comply with these provisions, I would hold that an individual who is currently identified as the leader of the tribe in the documents on file in the secretary of the state’s office is presumptively the leader of the tribe. Any other member of the tribe who wishes to contest either the filing party’s position as tribal leader or the filing party’s authority to engage in particular acts must follow the procedure outlined in § 47-66Í.9
*592It is undisputed that Chief Quiet Hawk, who authorized this action to be brought in the name of the Golden Hill Paugussett Tribe, is designated as the council chief in the documents on file with the secretary of the state. It is also undisputed that Moonface Bear and the other individuals who purport to represent the intervening General Tribal Council of the tribe have failed to file superseding documentation and have failed to initiate the dispute resolution procedures established by § 47-66Í (b). Instead, they have attempted to circum*593vent these procedures by intervening in this action in order to challenge the authority of Chief Quiet Hawk. The courts of this state simply may not interfere in such a dispute.
II
Even if I were to assume that state courts have jurisdiction to determine the governance and leadership of the Golden Hill Paugussett Tribe, I would hold that the court must first defer to the jurisdiction and fact-finding capacity of the dispute resolution council established by § 47-66L
Under the doctrine of primary jurisdiction, a court must yield jurisdiction over an issue to an administrative panel created by the legislature to deal with such issues. “Primary jurisdiction applies where a claim is originally cognizable in the courts, but enforcement of the claim requires, or is materially aided by, the resolution of threshold issues, usually of a factual nature, which are placed within the special competence of the administrative body.” (Emphasis added.) Golden Hill Paugussett Tribe of Indians v. Weicker, 39 F.3d 51, 58-59 (2d Cir. 1994). Indeed, the doctrine applies “where the subject of court litigation is ‘at least arguably protected ... by another regulatory statute.’ . . .” Id., 59, quoting Ricci v. Chicago Mercantile Exchange, 409 U.S. 289, 300, 93 S. Ct. 573, 34 L. Ed. 2d 525 (1973).
This court has held that the doctrine of primary jurisdiction “comes into play whenever enforcement of the claim requires the resolution of issues which, under a regulatory scheme, have been placed within the special competence of an administrative body; in such a case the judicial process is suspended pending referral of such issues to the administrative body for its views.” (Internal quotation marks omitted.) Mazzola v. Southern New England Telephone Co., 169 Conn. 344, *594349, 363 A.2d 170 (1975). “Ordinarily, a court should not act upon subject matter that is peculiarly within the agency’s specialized field without giving the agency an opportunity to apply its expertise . . . .’’Sharkey v. Stamford, 196 Conn. 253, 256, 492 A.2d 171 (1985). Indeed, the doctrine of primary jurisdiction dictates that a court must direct a dispute filed in court to the proper administrative body “so as to take advantage of [that body’s] specialized skills and procedures. . . .” (Citations omitted.) Cianci v. Connecticut Council, AFSCME, 8 Conn. App. 197, 201, 512 A.2d 232 (1986).
At the very least, the legislature intended to vest primary jurisdiction over intratribal leadership disputes with the council established by § 47-66Í. First, the council is designed to be composed of individuals who have some special interest or knowledge in Indian affairs. Indeed, the statute provides that the Indians themselves should choose at least some of the council members. In the event the parties to the dispute are unable to agree on joint appointments to the council, the governor “shall appoint any such member who shall be a person knowledgeable in Indian affairs.” General Statutes § 47-66Í (b). Second, in providing for judicial oversight of the process, the legislature limited the role of the courts to verifying purely technical questions of procedure.10 In accordance with the doctrine of primary jurisdiction, therefore, this court must yield jurisdiction over the dispute between the intervening Indians and Chief Quiet Hawk to the council established by § 47-66Í.
Indeed, the Second Circuit Court of Appeals took exactly this position in the recent case of Golden Hill Paugussett Tribe of Indians v. Weicker, supra, 39 F.3d 51. In Weicker, which involved the same group at issue in this case, the defendants challenged whether *595the plaintiff was a “tribe” within the meaning of the Indian Trade and Intercourse Act of July 22, 1790, c. 33, 1 Stat. 137, codified as reenacted and amended at 25 U.S.C. § 177 (1988). The Second Circuit Court'of Appeals, acknowledging that the District Court had jurisdiction to make this determination, nevertheless ordered that court to stay judicial proceedings until the federal Bureau of Indian Affairs (BIA) could assume primary jurisdiction and thereby determine whether the Golden Hill Paugussett Tribe satisfied the BIA’s criteria for tribal status. Golden Hill Paugussett Tribe of Indians v. Weicker, supra, 60.11
In so holding, the Second Circuit Court of Appeals noted that a court and an agency which specializes in a particular subject matter “are not like two trains, wholly unrelated to one another, racing down parallel tracks towards the same end. Where a statute confers [subject matter] jurisdiction over a general subject matter to an agency and that matter is a significant component of a dispute properly before the court, it is desirable that the agency and the court go down the same track— although at different times—to attain the statute’s ends by their coordinated action. . . . The BIA’s resolution of these factual issues regarding tribal status will be of considerable assistance to the district court in ultimately deciding Golden Hill’s . . . claims.” Id., 59-60.
The same reasoning which compelled the Second Circuit Court of Appeals to defer to the expertise of the BIA should compel this court likewise to defer to a nonjudicial decision maker—the council established by § 47-66Í—for resolution of the specialized leadership issues here in dispute.12
*596III
Under these circumstances, I would reverse the trial court’s dismissal of this action. I also would order on remand that if Moonface Bear or another member of the tribe renews a challenge to the authority of Chief Quiet Hawk to prosecute this action, the trial court should stay proceedings in order to allow the challenging party to proceed pursuant to § 47-66Í (a), thus resolving the dispute over the leadership and the governance of the tribe. See Golden Hill Paugussett Tribe of Indians v. Weicker, supra, 39 F.3d 60 (staying judicial proceedings while the agency with primary jurisdiction, the BIA, determined whether the plaintiff satisfied its criteria for tribal status).
Furthermore, if this litigation proceeds on the merits, the trial court should consider, subject to any constitutional or other challenges, the impact on this litigation of two recent acts of the legislature: Special Acts, Spec. Sess., Oct., 1993, No. 93-1, and Public Acts, Spec. Sess., Oct., 1993, No. 93-4, § 1, amending General Statutes § 52-325. The former act validates any land transfers that occurred more than sixty years prior to the effective date of the act and that were otherwise valid “except for the possible fact that the general assembly or its predecessor legislative bodies or other governmental authorities did not confirm, validate, ratify or approve such transfers . . . .” Special Acts, Spec. Sess., Oct., 1993, No. 93-1. The latter act prohibits a party from recording a notice of lis pendens based upon *597litigation alleging “an illegal, invalid or defective transfer” unless (a) the complaint contains the date of the alleged ineffective transfer, and (b) that transfer occurred less than sixty years prior to the commencement of the action. Public Acts, Spec. Sess., Oct., 1993, No. 93-4, § 1.
The decision of the majority does not do justice for any party. The claim of the Golden Hill Paugussett Tribe has been dismissed from court not on its merits but on the issue of representation. There is no question that the tribe’s claim, properly presented, is justiciable and one for the courts ultimately to determine. Oneida Indian Nation of New York v. New York, 691 F.2d 1070, 1081 (2d Cir. 1982) (“Indian land claims have traditionally been asserted in the courts of this country for resolution”). Indeed, the tribe may choose to reinstitute this action at any time in the future, whether it be next week or 100 years from now. See Mohegan Tribe v. Connecticut, 638 F.2d 612, 614-15 (2d Cir. 1980), cert. denied, 452 U.S. 968, 101 S. Ct. 3124, 69 L. Ed. 2d 981 (1981) (“[djefenses based upon state adverse possession laws and state statutes of limitation have been consistently rejected”); see also General Statutes § 47-61.13 In the meantime, however, these vexing issues continue to cast a cloud on the title to the property that now stands in the name of innocent landowners and that the plaintiff Indians contend is rightfully theirs.
Unless the tribe reaches a binding settlement agreement, there are only two possible events that may serve *598to remove the uncertainty of the title to the real estate which is subject to the claims of the Indians. Either the Golden Hill Paugussett Tribe of Indians will cease to exist as a sovereign nation, or a court with proper jurisdiction will intercede to determine the rights of the parties. The former seems unlikely,14 and the latter seems inevitable.

 At the outset, I must point out that I agree with the majority that litigation must only be instituted by persons or entities that have standing. See Unysis Corp. v. Dept. of Labor, 220 Conn. 689, 693, 600 A.2d 1019 (1991). A plaintiff has standing if “he has, in an individual or representative capacity, some real interest in the cause of action, or a legal or equitable right, title or interest in the subject matter of the controversy.” (Internal quotation marks omitted.) Id. Indeed, a plaintiff must have standing in order for a court to assert subject matter jurisdiction over the litigation. Id.
Nevertheless, the question here is not so much one of standing but one of authorization to bring suit. The named plaintiff, the Golden Hill Paugussett Tribe, clearly has standing to assert a right to its aboriginal lands. See Oneida Indian Nation of New York v. New York, 691 F.2d 1070, 1081 (2d Cir. 1982). The only question is whether the person who has instituted the litigation on behalf of the tribe, Aurelius H. Piper, Jr., whose Indian name is Chief Quiet Hawk, has been authorized by the tribe to do so. Challenges to one’s authority to bring suit have been made in innumerable ways, including an affirmative defense in the pleadings; Vishipco Line v. Chase Manhattan Bank, N.A., 660 F.2d 854 (2d Cir. 1981), cert. denied, 459 U.S. 976, 103 S. Ct. 313, 74 L. Ed. 2d 291 (1982); or a motion to vacate service and summons of complaint; Sterling Industries, Inc. v. Ball Bearing Pen Corp., 298 N.Y. 483, 84 N.E.2d 790 (1949); or a motion to dismiss; Meredith v. Ionian Trader, 279 F.2d 471 (2d Cir. 1960). I agree that a defendant should be able to raise such an issue early in the proceedings.


 General Statutes § 47-66Í provides: “method of selecting tribal leaders, disputes, (a) Each tribal leader shall file with the governor his name and a written description of the method of selecting tribal leaders and the process by which tribal leaders exercise their authority. The governor shall file such description with the secretary of the state and the Indian Affairs Council established under section 47-59b.
“(b) A leadership dispute shall be resolved in accordance with tribal usage and practice. Upon request of a party to a dispute, the dispute may be set-*586tied by a council. Each party to the dispute shall appoint a member to the council and the parties shall jointly appoint one or two additional members provided the number of members of the council shall be an odd number. If the parties cannot agree on any joint appointment, the governor shall appoint any such member who shall be a person knowledgeable in Indian affairs. The decision of the council shall be final on substantive issues. An appeal may be taken to the superior court to determine if provisions of the written description filed with the secretary of the state pursuant to this section have been followed. If the court finds that the dispute was not resolved in accordance with the provisions of the written description, it shall remand the matter with instructions to reinstitute proceedings, in accordance with such provisions.”


 The Indian Affairs Council includes a representative of each of the five tribes recognized by the state including the Golden Hill Paugussett Tribe. General Statutes § 47-59b.


 Representative Andrew Norton, who was a member of the task force, remarked on the bill in the House of Representatives that “the tribe has *588every right to pick its own method of leadership. The state only asks that we have a copy of that format so that in cases of dispute it can be referred to . . . .” 32 H.R. Proc., Pt. 31, 1989 Sess., p. 10896.


 The majority, in its pursuit to uphold the dismissal of this case and thereby temporarily dispose of the vexing issues it raises, dismisses this minimally intrusive procedure as merely one that the parties may or may not choose to employ. The majority argues that the statute indicates only that a party to the dispute “may” submit the dispute to a panel of three arbitrators, and that the procedure, therefore, is discretionary. It is well established, however, that the “word ‘may’ when used in a statute is to be interpreted as mandatory rather than directory if the context of the statute permits it and it is necessary to do so in order to make the statute effective to carry out the legislative intent.” Harp v. Urban Redevelopment Commission, 162 Conn. 525, 530, 294 A.2d 633 (1972); see State ex rel. Markley v. Bartlett, 130 Conn. 88, 93, 32 A.2d 58 (1943); Lake Garda Co. v. LeWitt, 126 Conn. 588, 590-91, 13 A.2d 510 (1940); Capobinco v. Samorak, 102 Conn. 310, 313, 128 A. 648 (1925). Clearly, the intent of the legislature in this case was to establish an effective means for the resolution of intratribal disputes that allowed for only limited review by state courts. Moreover, a statute should be considered as a whole, with a view toward reconciling its separate parts in order to render a reasonable overall interpretation. Dukes v. Durante, 192 Conn. 207, 214, 471 A.2d 1368 (1984); LaProvidenza v. State Employees’ Retirement Commission, 178 Conn. 23, 29, 420 A.2d 905 (1979). Under these circumstances, the dispute resolution procedure set out in § 47-66Í must be deemed mandatory and, therefore, a limitation on the authority of the court to consider these intratribal disputes.


 No party to this action disputes Chief Big Eagle’s continuing authority as traditional tribal chief. “The Golden Hill Paugussetts are the state’s only traditionally governed Tribe: whereas the other four tribes now have elected tribal chairmen and tribal councils, the Paugussett Chief is appointed by the clan mother.” Legislative Task Force on Indian Affairs, Report to General Assembly, Feb., 1989, p. 1, reprinted in Conn. Joint Standing Committee Hearings, Environment, Pt. 8,1989 Sess., p. 2461. Clan mother Ethel Sherman Piper Baldwin Peters appointed Chief Big Eagle the traditional tribal chief in 1959.


 The record indicates that Moonface Bear is not without his problems with either the tribe or the state. The tribal documents on file with the secretary of the state indicate that both Chief Big Eagle and Chief Quiet Hawk banished Moonface Bear from the tribe in April, 1993—several months prior to the filing of this lawsuit—and revoked any powers he held with respect to the tribe. Therefore, according to these documents, at no time relevant to the issues involved in this case did Moonface Bear hold a position of leadership in the tribe.
The state, meanwhile, has charged Moonface Bear with three counts of selling unstamped cigarettes in violation of General Statutes § 12-304 (b) (1), two counts of conspiracy to sell unstamped cigarettes in violation of General Statutes §§ 53a-48 and 12-304 (b) (1), one count of interfering with a police officer in violation of General Statutes § 53a-167a, one count each of threatening and coercion in violation of General Statutes §§ 53a-62 and 53a-192, respectively, one count of conspiracy to commit threatening and coercion in violation of General Statutes § 53a-48, and one count of possessing and offering for sale 20,000 or more unstamped cigarettes in violation of § 12-304 (b). State v. Piper, supra, 12 Conn. L. Rptr. 138.


 Moonface Bear’s documents, dated January 25,1990, were received in the secretary of the state’s office on February 22, 1990.


 The majority contends that the dispute resolution council cannot conclusively decide issues of Indian governance and leadership because the council must resolve the dispute “in accordance with the provisions of the written description” which are filed with the secretary of the state pursuant to § 47-66Í (a). According to the majority, an Indian who disputed his tribe’s *592leadership might therefore “become bound by documents [he] alleged to be inaccurate or fraudulent.”
This is a narrow and incorrect reading of the statute. Indeed, such a reading presumes that tribal documents, once filed pursuant to § 47-66Í, can never be updated to reflect changes in tribal leadership and that the dispute resolution council is unable to determine the authenticity of documents filed. Each of these presumptions is flawed.
First, there is nothing in the statute to prevent a member of the tribe who claims to be the rightful leader from filing another explanation of the practices the tribe follows in choosing its leader and its form of governance. Indeed, the majority recognized this fact elsewhere in its opinion, when it stated that “the statute empowers any individual purporting to be the ‘leader’ of a tribe to file documents confirming his leadership and power.” In the case of the Golden Hill Paugussett Tribe, for example, several individuals have filed documents describing the scope of their leadership and the tribe’s process of governance. Moonface Bear filed documents in 1990 under his authority as “warchief and Reservation Chief of Colchester.” Chief Quiet Hawk filed documents in February, 1993, and in August, 1993, under his authority as “council chief.” Chief Big Eagle filed documents in July, 1993, under his authority as “traditional chief.” Clearly, the majority’s presumption that no superseding documents can ever be filed is incorrect.
Second, because the statute allows the filing of superseding documents, the dispute resolution council is necessarily authorized to determine which filing is authentic in order to resolve the leadership dispute. Indeed, this is the very purpose of requiring the members of the council to be either appointed by the parties or “knowledgeable in Indian affairs.” In a case of contradictory filings, the council would simply determine which set of filed documents accurately represents the tribe’s leadership structure, and then would determine which of the contending parties was properly chosen the leader. In the case of an appeal to Superior Court, the court would determine whether the council properly determined, based upon the documents it found to be authentic, who was the proper leader and the powers he possesses.


 See footnote 4 and accompanying text of dissenting opinion.


 The Second Circuit Court of Appeals allowed the Golden Hill Paugussett Tribe to reapply to the trial court for a ruling on the merits if the BIA had not ruled on its tribal status within eighteen months.


 The majority ingenuously suggests that it will not defer to the dispute resolution council because no party has “explained how an arbitration deci*596sion identifying an individual as a tribe’s ‘leader’ pursuant to § 47-66Í would ‘materially ai[d]’ the court in determining whether that leader had authority to sue on the tribe’s behalf.” The statute, however, empowers the council to resolve not only who is a tribe’s leader, but also a tribal “leadership dispute.” The council, therefore, is capable of determining not only who represents the tribe but also what type of authority he has traditionally possessed. The council's determination on this point would certainly “materially aid” a court in its decision.


 The state has formally recognized the tribe as a sovereign nation; see General Statutes § 47-59a; and has recognized the tribe’s reservation in the town of Colchester. See General Statutes § 47-63.


 General Statutes § 47-61 provides: “no title by possession against an INDIAN. In any action brought by an Indian or Indians for the recovery of lands owned by Indians, or sequestered for their use by the general assembly or by any town agreeably to law, the defendant shall not plead the statute of limitations, except as against an Indian or Indians authorized by law to convey Indian lands, or as against a town authorized by law to convey Indian lands.”